Case 1:18-cv-02223-GBD-SN Document 154 Filed 06/26/20 Page 1 of1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the

Southern District of New York

a CORB )
Plaintiff )
Vv. ) Case No. 18-cv-2223
___Fox News Network LLC etal. 7 )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

lam admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

_Chapwood Capital Investment Management LLC _

Date: 06/26/2020. oe 1 ;

Attorney's signature

_ Eden P. Quainton EQ2646

Printed name and bar number

Quainton Law, PLLC
1001 Avenue of the Americas, 11th FI.
New York, NY 0018

Address:

_equainton@gmail.com_
E-mail address

(212) 813-8389

Telephone number

(212) 813-8390
FAX number
